Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-27-2008

In Re: Mindy Zied-Campbell
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2613




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In Re: Mindy Zied-Campbell " (2008). 2008 Decisions. Paper 961.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/961


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-228                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 08-2613
                                       ___________

                        IN RE: MINDY JAYE ZIED-CAMPBELL,
                                                                       Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
        United States District Court for the Middle District of Pennsylvania
                            (Related to Civ. No. 04-cv-00026)
                         District Judge: Honorable Yvette Kane
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     June 12, 2008

             Before: SLOVITER, FISHER and HARDIMAN, Circuit Judges

                              (Opinion filed June 27, 2008 )
                                        _________

                                         OPINION
                                         _________

PER CURIAM

       Mindy Jaye Zied-Campbell presents a mandamus petition through which she

challenges some of the District Court’s decisions in her civil rights suit. Specifically, she

argues that the District Court violated a clear duty on April 23, 2008, when it denied her
request to waive PACER 1 fees. She also contends that the District Court should have

granted her motion for reconsideration and vacated its March 30, 2007 order granting in

part and denying in part the defendants’ motion for judgment on the pleadings. She asks

that we issue a writ of mandamus requiring the District Court to vacate its orders of

March 30, 2007, and April 23, 2008.

       We will deny Zied-Campbell’s mandamus petition. Mandamus is an extraordinary

remedy. See Kerr v. U.S. Dist.Court, 426 U.S. 394, 402 (1976). Within the discretion of

the issuing court, mandamus traditionally may be “used . . . only ‘to confine an inferior

court to a lawful exercise of its prescribed jurisdiction or to compel it to exercise its

authority when it is its duty to do so.’” Id. (citations omitted). To win mandamus relief

for a “judicial usurpation of power” or a “clear abuse of discretion,” a petitioner must

show that she has “no other adequate means to attain the desired relief,” (so as to prevent

the writ from being used a substitute for appeal) and “a right to the writ [that] is clear and

indisputable.’” Cheney v. U.S. Dist. Court, 542 U.S. 367, 380-81 (2004) (citations

omitted); see also In re Patenaude, 210 F.3d 135, 141 (3d Cir. 2000).

       Zied-Campbell, who asks us to direct the District Court to vacate its orders,

attempts to shoe-horn an appeal into a petition for writ of mandamus. However,

mandamus is not a substitute for appeal. See Cheney, 542 U.S. at 380; Madden v. Myers,



   1
   PACER, an acronym for Public Access to Electronic Records, is a service that
provides electronic access via the Internet to case and docket information from the federal
courts.

                                               2
102 F.3d 74, 79 (3d Cir. 1996). Zied-Campbell cannot show that she is without an

adequate means for relief. At some time, she may renew her arguments that she showed

cause for a waiver of the PACER fees and that the District Court abused its discretion in

denying her motion for reconsideration in an appeal from the District Court’s decisions.

Accordingly, mandamus relief is not appropriate here.




                                            3